If personal property, when sold, is in the possession of a third person, and he is fully informed of the sale, by the parties, it is a sufficient explanation of the want of a change of possession, so that the sale is not fraudulent in law as to the creditors of the *Page 446 
vendor. To avoid the sale in such a case, fraud, in fact, must be proved. Kendall v. Fitts, 22 N.H. 1; Morse v. Powers, 17 N.H. 286, 294; Pierce v. Chipman, 8 Vt. 334; Merritt v. Miller, 13 Vt. 416, 419; Linton v. Butz, 7 Pa. St. 89; Nichols v. Patten, 18 Me. 231.
New trial granted.
ALLEN, J., did not sit.